Exhibit 10.26 Portola Pharmaceuticals, Inc. Performance Stock Unit Award Grant Notice 2013 Equity Incentive Plan Portola Pharmaceuticals, Inc. (the “Company”), pursuant to its 2013 Equity Incentive Plan (the “Plan”), hereby awards to Participant a Performance Stock Unit Award (the “Award”) in respect of the number of Performance Stock Units (“PSUs”) set forth below.The Award is subject to all of the terms and conditions as set forth herein, including the Performance and Vesting Criteria set forth below, the Plan and the Performance Stock Unit Award Agreement (the “PSU Agreement”).Capitalized terms not otherwise defined herein shall have the meanings set forth in the Plan or the PSU Agreement, as applicable.Except as provided herein, in the event of any conflict between such provisions, the terms of the Plan shall control. Participant: Number of PSUs subject to Award: Date of Grant: Performance Period: As set forth below. Performance Metrics and Vesting Terms: PSUs subject to the Award shall be earned and vested as described below, with shares of the Company’s Common Stock to be issued for each vested PSU in accordance with Section 6 of the PSU Agreement: [vesting schedule] Mandatory Sale to Cover Withholding Taxes:As a condition to acceptance of this award, to the fullest extent permitted under the Plan and applicable law, withholding taxes will be satisfied through the sale of a number of the shares subject to the Award as determined in accordance with Section 11 of the Award Agreement and the remittance of the cash proceeds to the Company. Under the Award Agreement, the Company is authorized and directed by the Participant to make payment from the cash proceeds of this sale directly to the appropriate taxing authorities in an amount equal to the taxes required to be withheld. The mandatory sale of shares to cover withholding taxes is imposed by the Company on the Participant in connection with the receipt of this Award, and it is intended to comply with the requirements of Rule10b5-1(c)(1)(i)(B) under the Exchange Act and be interpreted to meet the requirements of Rule 10b5-1(c). Additional Terms/Acknowledgements:The undersigned Participant acknowledges receipt of, and understands and agrees to, this Grant Notice, the PSU Agreement and the Plan.Participant further acknowledges that as of the Date of Grant, this Grant Notice, the PSU Agreement and the Plan set forth the entire understanding between Participant and the Company regarding the Award and supersedes all prior oral and written agreements on that subject. Portola Pharmaceuticals, Inc. Participant By: Signature Signature Title: Date: Date: Attachments: Performance Stock Unit Award Agreement and 2013 Equity Incentive Plan Portola Pharmaceuticals, Inc. 2013 Equity Incentive Plan Performance Stock Unit Award Agreement Pursuant to the Performance Stock Unit Grant Notice (“Grant Notice”) and this Performance Stock Unit Award Agreement (“PSU Agreement”) and in consideration of your services, Portola Pharmaceuticals, Inc. (the “Company”) has awarded you a Performance Stock Unit Award (the “Award”) under its 2013 Equity Incentive Plan (the “Plan”). Your Award is granted to you effective as of the Date of Grant set forth in the Grant Notice for this Award.This PSU Agreement shall be deemed to be agreed to by the Company and you upon the signing by you of the Grant Notice to which it is attached.Capitalized terms not explicitly defined in this PSU Agreement shall have the same meanings given to them in the Plan or the Grant Notice, as applicable.Except as otherwise provided herein, in the event of any conflict between the terms in this PSU Agreement and the Plan, the terms of the Plan shall control.The details of your Award, in addition to those set forth in the Grant Notice and the Plan, are as follows.
